1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     UNITED STATES OF AMERICA,                    No. 2:19-cv-09709-CAS(KSx)
12
                  Plaintiff,
13
                         v.                       JUDGMENT
14
     TOM I. LINCIR,
15
                  Defendant.
16
17
18
           Pursuant to the Court’s Order granting the United States of America’s
19
     Motion for Summary Judgment filed on April 24, 2021,
20
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
21
           Judgment is entered in favor of plaintiff United States of America and
22
     against defendant Tom I. Lincir in the amount of $12,557,294.20, as of December
23
     19, 2019, plus interest and penalties accruing thereafter as provided by law.
24
           IT IS SO ORDERED.
25
     Dated: June 3, 2021                          __
26
                                                  Honorable Christina A. Snyder
27                                                United States District Judge
28
                                              1
